DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grimmer U.S. PAP 2018/0240542 A1.

Regarding claim 1 Grimmer teaches  a system for informing cooking style decisions (recommending meals, recipes, foods and/or supplements based on a person's vitals, genotypic and phenotypic data, see par. [0002]), the system comprising a computing device, the computing device designed and configured to: 
receive a personal recipe relating to a user (a list of available meals, recipes, hero foods, snacks or supplements can be selected, customized, prioritized, and delivered for each user, see par. [0010]); 
select a cooking style (diet type, see abstract), wherein selecting the cooking style comprises: 
locating in a recipe database a cooking style table comprising a set of cooking styles associated with the personal recipe (specific diet types that specify at the macronutrient and micronutrient level a personalized diet and also what foods should be eaten by the person, see par. [0010]); 
selecting the cooking style from the set of cooking styles as a function of the user's biological extraction (use data from individual users, including their vitals data, such as waist circumference, blood pressure and age; genotypical data including data on a user's DNA and genetic variations such as particular single nucleotide polymorphisms, and phenotypical data relating to markers obtained from blood samples from the individual, By focusing on these and other types of data associated with a person's body, rules and logic may be applied to classify individuals into specific diet types that specify at the macronutrient and micronutrient level a personalized diet and also what foods should be eaten by the person. Moreover, with the addition of personal goals as well as food preferences, a list of available meals, recipes, hero foods, snacks or supplements can be selected, see par. [0010]; 
and incorporate the cooking style into the personal recipe of the user (recipes, hero foods, snacks or supplements can be selected, customized, prioritized, and delivered for each user, see par. [0010]).
Regarding claim 2 Grimmer teaches the system of claim 1, wherein selecting the cooking style further comprises: 
associating each of the set of cooking styles with an ingredient identifier of a plurality of ingredient identifiers, wherein the personal recipe includes the plurality of ingredient identifiers (collecting data from users and about meals and available ingredients and classifying the users into diet types and the meals according to their data in order to match users with a variety of different, healthy meal options, see par. [0061]); 
and selecting a preferred cooking style for each ingredient identifier of the plurality of ingredient identifiers, if the ingredient identifier has more than one associated cooking style of the set of cooking styles (other techniques may take into account meals and ingredients being made available to other users based on their respective diet types, see par. [0128]).
Regarding claim 3 Grimmer teaches the system of claim 1, wherein: the computing device is further configured to receive a user preference from the user (the system 100 collects and stores food preference information for each user, see par. [0103]); and selecting a cooking style from the set of cooking styles is a function of the user preference (In some embodiments, in 117 a user's food preferences are used to filter the available meals, recipes, foods or supplements, see par. [0107]).
Regarding claim 4 Grimmer teaches the system of claim 3, wherein the user preference indicates a user dislike (a list of foods that the user does not like to eat, see par. [0103]).
Regarding claim 5 Grimmer teaches the system of claim 1, wherein selecting a cooking style from the set of cooking styles further comprises generating a machine learning process, wherein the machine learning process utilizes a user's biological extraction as an input and outputs the cooking style (user vitals, genotypical and phenotypical data are stored for a user in 202. The vitals data includes information specific to the user, see par. [0092]; e diet type is determined for the user and may be stored in the database 105 in association with the user, see par. [0096], figure 2A).
Regarding claim 6 Grimmer teaches the system of claim 5, wherein the machine learning process utilizes a user preference relating to the user as an input (the database stores user health data for each user within a community of users, including user food preference data, see par. [0011]).
Regarding claim 7 Grimmer teaches the system of claim 5, wherein the computing device is further configured to train the machine learning process as a function of training data, wherein the training data contains a plurality of data entries containing biological extraction data as inputs correlated to cooking styles as outputs (classifiers for determining nutritional recommendations based on user vitals, genotypic and/or phenotypic data can be developed or refined by training a decision rule using data from one or more training sets and applying the trained decision rule to data from users interested in receiving nutritional recommendations, see par. [0256])..
Regarding claim 8 Grimmer teaches the system of claim 1, wherein selecting the cooking style further comprises selecting a preparation technique from a preparation table in recipe database as a function of the user's biological extraction (preparing 2890 a food selected for the user based on a system recommendation e.g., a food selected based on a recommendation from a diet type classifier, a micronutrient recommendation classifier, a source recommendation classifier, a hero food recommendation classifier, a supplement recommendation classifier, and/or a food selection classifier, see par. [0249]).
Regarding claim 9 Grimmer teaches the system of claim 3, wherein the user preference includes a user diet, wherein the user diet is a diet to which the user is currently complying (filter the food data to determine available foods for a user based on the user's diet type, see par. [0011]).
Regarding claim 10 Grimmer teaches the system of claim 3, wherein the user preference include user allergies (a list of foods that the user is allergic to, see par. [0103]).
Regarding claim 11 Grimmer teaches a method for informing cooking style decisions (recommending meals, recipes, foods and/or supplements based on a person's vitals, genotypic and phenotypic data, see par. [0002]) 
, the method comprising: 
receiving, by a computing device, a personal recipe relating to a user (a list of available meals, recipes, hero foods, snacks or supplements can be selected, customized, prioritized, and delivered for each user, see par. [0010]); 
selecting, by the computing device, a cooking style, selecting the cooking style comprising: locating in a recipe database a cooking style table comprising a set of cooking styles associated with the personal recipe (specific diet types that specify at the macronutrient and micronutrient level a personalized diet and also what foods should be eaten by the person, see par. [0010]); 
choosing the cooking style from the set of cooking styles, wherein choosing the cooking style from the set of cooking styles is a function of the user's biological extraction (use data from individual users, including their vitals data, such as waist circumference, blood pressure and age; genotypical data including data on a user's DNA and genetic variations such as particular single nucleotide polymorphisms, and phenotypical data relating to markers obtained from blood samples from the individual, By focusing on these and other types of data associated with a person's body, rules and logic may be applied to classify individuals into specific diet types that specify at the macronutrient and micronutrient level a personalized diet and also what foods should be eaten by the person. Moreover, with the addition of personal goals as well as food preferences, a list of available meals, recipes, hero foods, snacks or supplements can be selected, see par. [0010]; 
and incorporating, by the computing device, the cooking style into the personal recipe of the user (recipes, hero foods, snacks or supplements can be selected, customized, prioritized, and delivered for each user, see par. [0010]).
Regarding claim 12 Grimmer teaches the method of claim 11, wherein selecting the preferred cooking style further comprises: associating each of the set of cooking styles with an ingredient identifier of a plurality of ingredient identifiers, wherein the personal recipe includes the plurality of ingredient identifiers (collecting data from users and about meals and available ingredients and classifying the users into diet types and the meals according to their data in order to match users with a variety of different, healthy meal options, see par. [0061]); 
and selecting a cooking style for each ingredient identifier of the plurality of ingredient identifiers, if the ingredient identifier has more than one associated cooking style of the set of cooking styles (other techniques may take into account meals and ingredients being made available to other users based on their respective diet types, see par. [0128]).
Regarding claim 13 Grimmer teaches the method of claim 11, further comprising: receiving, by the computing device, a user preference from the user (the system 100 collects and stores food preference information for each user, see par. [0103]); 
and selecting a cooking style from the set of cooking styles is a function of the user preference (In some embodiments, in 117 a user's food preferences are used to filter the available meals, recipes, foods or supplements, see par. [0107]).
Regarding claim 14 Grimmer teaches the method of claim 13, wherein the user preference indicates a user dislike (a list of foods that the user does not like to eat, see par. [0103]).
Regarding claim 15 Grimmer teaches the method of claim 11, wherein selecting a cooking style from the set of cooking styles further comprises generating a machine learning process, wherein the machine learning process utilizes a user's biological extraction as an input and outputs the cooking style (user vitals, genotypical and phenotypical data are stored for a user in 202. The vitals data includes information specific to the user, see par. [0092]; e diet type is determined for the user and may be stored in the database 105 in association with the user, see par. [0096], figure 2A).
Regarding claim 16 Grimmer teaches the method of claim 15, wherein the machine learning process utilizes a user preference relating to the user as an input (the database stores user health data for each user within a community of users, including user food preference data, see par. [0011]).
Regarding claim 17 Grimmer teaches the method of claim 15, further comprising training the machine learning process as a function of training data, wherein the training data contains a plurality of data entries containing biological extraction data as inputs correlated to cooking styles as outputs (classifiers for determining nutritional recommendations based on user vitals, genotypic and/or phenotypic data can be developed or refined by training a decision rule using data from one or more training sets and applying the trained decision rule to data from users interested in receiving nutritional recommendations, see par. [0256]).
Regarding claim 18 Grimmer teaches a method of claim 11, wherein selecting the cooking style from a set of cooking styles further comprises selecting a preparation technique from a preparation table in recipe database as a function of the user's biological extraction (preparing 2890 a food selected for the user based on a system recommendation e.g., a food selected based on a recommendation from a diet type classifier, a micronutrient recommendation classifier, a source recommendation classifier, a hero food recommendation classifier, a supplement recommendation classifier, and/or a food selection classifier, see par. [0249]).
Regarding claim 19 Grimmer teaches the method of claim 13, wherein the user preference includes a user diet, wherein the user diet is a diet to which the user is currently complying (filter the food data to determine available foods for a user based on the user's diet type, see par. [0011]).
Regarding claim 20 Grimmer teaches the method of claim 13, wherein the user preference include user allergies (a list of foods that the user is allergic to, see par. [0103]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Hadad ‘172 teaches systems for personalized food recommendations based on a glucose monitor, see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656